Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 12, 21 have been considered but are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9-17, 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slothouber (US 20070078849) of record, in view of Sahami et al (US 8005826) of record, both provided by the applicant, further in view of Santos, “Home Shopping in the Broadband Network: Performance Consideration”, 0-7803-2076-X/94/$4.00 0 1994 IEEE, pages 67-70.
Regarding claim 2, Slothouber substantially discloses a computer-implemented method, comprising:
receiving, at a computer system, information expressing a user’s interest in one or more media programs (block 230 Figure 2);
training a recommendation engine by using data relating to a plurality of media programs for which descriptions of the plurality of media programs are unavailable (block 220 Figure 2 generate item descriptions), the training comprising analyzing a plurality of data sources that relate to the plurality of media programs to derive one or more keywords of each of the plurality of media programs (see at least the abstract, 0017, 0042, 0050: “To make item recommendations, the system periodically gathers item information from about items from data sources such as web sites, online databases, local files, electronic program guides (EPGs), auction item descriptions, and the like. As in the learning process, each item is represented as a bit vector with bits set to represent the current item. These vectors are passed to the ranking engine component of the system which filters the item through the binary decision tree and finds the cluster of examples most closely matching the new item. The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values. In the electronic program guide embodiment, the Attribute and Term Bits represent information such as title, creation date, writer, director, producer, cast, and genre’;
the difference is Slothouber does not specifically show the data sources relate to the plurality of media programs for which descriptions of the plurality of media programs are unavailable. However it is well known in the art as shown by Sahami for the data sources to include closed caption data descriptive of the media programs (see at least Sahami col.11 lines 54-62). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain lacking media program descriptions from the closed caption in respective data sources while implementing the method of Slothouber in order to gather information readily available in the data sources for the media programs that lack descriptions;
Slothouber/Sahami further teaches:
identifying, using the recommendation engine, one or more other media programs among the plurality of media programs based on commonalities between the user’s interest in one or more media programs and the one or more keywords of each of the plurality of media programs (block 250 Figure 2 Slothouber); and
generating and providing, for presentation to the user, a recommendation of the identified one or more other media programs (block 260 Figure 2 Slothouber). Although Slothouber/Sahami does not specifically show “wherein providing the recommendation comprises presenting to the user the identified one or more other media programs upon the user finishing watching another media program”, it is customary in the art to suggest what to watch next to viewers as shown by Santos (see at least page 68 left column, last 11 lines. C. Media Delivery and Presentation). it would have been obvious to one of ordinary skill in the art at the time the invention was made to include suggesting what to watch next as taught by Santos while implementing the method of Slothouber/Sahami in order to automatically suggest potential programs of interest to the viewers. 

  Regarding claim 3, Slothouber/Sahami/Santos further teaches the method of claim 2, wherein the data sources comprise closed caption data for one or more media programs among the plurality of media programs (Sahami col.11 lines 54-62). 

Regarding claim 4, Slothouber/Sahami/Santos teaches the method of claim 2, wherein the data sources comprise at least one of blogs relating to one or more media programs among the plurality of media programs, or web site content that describes one or more media programs among the plurality of media programs (see at least Slothouber 0050: “To make item recommendations, the system periodically gathers item information from about items from data sources such as web sites, online databases, local files, electronic program guides (EPGs), auction item descriptions, and the like”). Note limitations are recited in the alternatives.

Regarding claim 5, Slothouber/Sahami/Santos teaches the method of claim 2, further comprising deriving the information expressing a user’s interest in one or more media programs based on the user’s web activity data (see at least Slothouber 0055: “The item descriptions may constitute television programming data, advertising data, electronic mail, or web-based auction items data. A relevance value of each learned items of interest may be calculated from clickstream data using the following formula: Relevance .times. .times. value = .times. (Time spent on a specific program Total time) .times. .times. Maximum relevance value ##EQU1## In certain embodiments, the maximum relevance value may be set to 127”).

Regarding claim 6, Slothouber/Sahami/Santos teaches the method of claim 5, wherein the user’s web activity data includes web-click data derived from media-related search queries submitted by the user (see at least Slothouber 0055 clickstream data).

Regarding 7, Slothouber/Sahami/Santos teaches or suggests the method of claim 2, wherein the plurality of data sources that relate to the plurality of media programs offset a lack of program description available from one or more electronic program guide data providers (see at least Slothouber 0055: “the item descriptions may constitute television programming data, advertising data, electronic mail, or web-based auction items data’).

Regarding claim 9, Slothouber/Sahami/Santos teaches the method of claim 2, wherein training a recommendation engine further comprises identifying at least one program among the plurality of media programs as new (see at least Slothouber 0326 vectors representing new programs).

Regarding claim 10, Slothouber/Sahami/Santos teaches or suggests the method of claim 9, wherein identifying the at least one program among the plurality of media programs as new comprises determining that less than a threshold amount of click data relating to the at least one program Is available (see at least Slothouber 0055 clickstream data). Note since the method of Slothouber/Sahami/Santos identifies new program and includes analysis of clickstream, clearly a click data threshold has to be used to detect new programs.

Regarding claim 11, Slothouber/Sahami/Santos teaches or suggests the method of claim 9, wherein identifying the at least one program among the plurality of media programs as new comprises determining that less than a threshold amount of audience measurement data relating to the at least one program is available (see at least Slothouber 0055 clickstream data). Note since the method of Slothouber/Sahami/Santos identifies new program and includes analysis of clickstream, clearly an audience measurement threshold has to be used to detect new programs.

Claims 12-17, 19-20 essentially recite the limitations of claims 2-7, 9-10 in form of a non transitory program product thus are rejected for the same reasons discussed in claims 2-7, 9-10 above.

Claim 21 essentially recites the limitations of claim 2 in form of a system thus is rejected for the same reasons discussed in claim 2 above.

Claims 8, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slothouber (US 20070078849) of record, in view of Sahami et al (US 8005826) of record, both provided by the applicant, in view of Santos, “Home Shopping in the Broadband Network: Performance Consideration”, 0-7803-2076-X/94/$4.00 0 1994 IEEE, pages 67-70, further in view of Bovenschulte et al (US 20070136753) of record provided by the applicant.
Regarding claim 8, Slothouber/Sahami/Santos does not specifically show the method of claim 2, wherein training a recommendation engine further comprises analyzing audience measurement data relating to the plurality of media programs, wherein identifying the one or more media programs is further based on a popularity of the one or more media programs, wherein the popularity of the one or more media programs is determined from analysis of the audience measurement data relating to the plurality of media programs.
However it is customary in the art as shown by Bovenschulte to do so (see at least 0117). Since the method of Slothouber/Sahami/Santos trains a recommendation engine to suggest media programs to users, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include such features in order to suggest to a user what most other users are presently watching.

Claim 18 essentially recites the limitations of claim 8 in form of a non- transitory program product thus is rejected for the same reasons discussed in claim 8 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,798,452, further in view of Santos, “Home Shopping in the Broadband Network: Performance Consideration”, 0-7803-2076-X/94/$4.00 0 1994 IEEE, pages 67-70.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the instant application merely recite obvious variations/combinations of claims 1-20 of the U.S. Patent with the added limitations of “wherein providing the recommendation comprises presenting to the user the identified one or more other media programs upon the user finishing watching another media program”. However, it is customary in the art to suggest to viewers what to watch next once they finish watching a program as shown by Santos (see at least page 68 left column, last 11 lines. C. Media Delivery and Presentation). Since claims 1-20 of the U.S. Patent generate personalized recommendation of programs to watch for a user, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include presenting media programs as taught by Santos in order to automatically suggest potential programs of interest to the user. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                           /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        8 August 2022